Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 1 of 31

JEFFREY A. SLOTT, ESQ. (SBN 103807)
LAW OFFICES OF JEFFREY A. SLOTT
A Professional Corporation

15760 Ventura Boulevard, Suite 1600
Encino, California 91436

Telephone: (818) 995-1955

Facsimile: (818) 995-0955

Attorneys for Creditor BLT Communications, LLC,

a limited liability company (Creditor No. 72)

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re:

OPEN ROAD FILMS, LLC, a Delaware limited
liability company, et al,

Debtors.

 

 

Chapter 11
Case No.: 18-12012 (LSS)
(Jointly Administered)

Hearing Date: July 1, 2020 at 2:00 p.m.
(ET)

DECLARATION OF JEFFREY A. SLOTT IN SUPPORT OF CREDITOR NO. 72’S
RESPONSE TO FOURTH OBJECTION OF PLAN ADMINISTRATOR TO THIS
CREDITOR’S CLAIM BASED UPON ALLEGED INSUFFICIENT DOCUMENTATION

I, Jeffrey A. Slott, hereby declare under penalty of perjury, pursuant to section 1746 of title 28

of the United States Code, as follows.

1, I am an attorney licensed to practice law before all state and federal courts located

within the State of California. Except as otherwise indicated herein, I have personal knowledge of the

matters and issues set forth herein or have gained knowledge of such matters from my review of the

relevant documents or from information provided to me.

2. I make this Declaration based upon my review of the Plan Administrator’s Fourth

Objection to Duplicative and Insufficient Documentation Claims (the “Fourth Omnibus Objection”),

the Declaration of Larry Clemens filed and served herewith, the Proof of Claim filed in this case on
Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 2 of 31

behalf of BLT Communications, LLC, a limited liability company (“BLT”) identified in this
proceeding as Creditor No. 72, as well as the Amended Proof of Claim filed by BLT in this
proceeding. I have also reviewed and relied upon the exhibits and other attachments to the
BLT Proof of Claim and Amended Proof of Claim.

3, I serve as General Legal Counsel to BLT and its principals and have acted as
such for approximately 30 years. I am familiar with BLT’s business practices, including its
services and its billing practices. BLT and its principals have been providing entertainment
industry marketing services, including graphic art work, digital marketing services, and other
forms of marketing and creative art services through all forms of media for approximately 30
years in Hollywood, California. BLT is the largest company of its type in the world and enjoys
a reputation for providing the highest level of services to every major network, studio and
television channel in the United States, and internationally.

4, The BLT Proof of Claim in this case was filed on September 28, 2018. Shortly
thereafter BLT realized that there were numerous invoices for services it rendered at the
request of Open Road Films, LLC which had not been included in its original Proof of Claim.
Accordingly, it filed an Amended Proof of Claim in the sum of Four Hundred Sixty Eight
Thousand Nine Hundred Three Dollars and 26/100 ($468,903.26) on October 12, 2018. I
signed the Proof of Claim and Amended Proof of Claim on behalf of BLT and caused it to be
filed with the Court in this proceeding.

5. Thave reviewed the Declaration of Larry Clemens submitted in response to the
Fourth Omnibus Objection. The information stated in the Declaration of Larry Clemens was
brought to my attention after the Proof of Claim was filed on September 28, 2018, and is in

fact the information which justified the preparation and filing of the Amended Proof of Claim.
Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 3 of 31

It is clear from a review of the invoices directed to Rob Friedman, Melissa Martinez, Tim Sommerfeld
and Jennifer Sheridan that they reflect services provided by BLT directly and specifically to and for
Open Road Films, LLC at the request of Open Road Films, LLC. Cross-referencing the names of the
projects on those invoices also supports this assertion.

6. Open Road Films, LLC is a Delaware limited liability company doing business in the
State of California since it registered to do so on February 1, 2011 (under a different name). The
entity changed its name on April 28, 2011 and has conducted business in California at 2049 Century
Park East, 4th Floor, Los Angeles, CA 90067 for most of its time in California. As of August 8, 2018,
Rob Friedman was the Chief Executive Officer of Open Road Films, LLC. Attached hereto as Exhibit
“1” and incorporated herein by this reference are public records reflecting the above information,
including the fact that Open Road Films, LLC moved its offices to the offices of Tang Media Partners,
LLC (located at 1800 Century Park East, 6th Floor, Los Angeles, CA 90067) after it filed for
protection under Chapter 11 in the United States Bankruptcy Court for the District of Delaware.

7. I have also obtained public filings relating to a company called Global Road
Entertainment, LLC, a Delaware limited liability company registered to do business in the State of
California as of November 1, 2017. Global Road Entertainment, LLC is located at 1800 Century Park
East, Los Angeles, CA 90067 although in Suite No. 580. As of August 24, 2018, Global Road
occupied the same office space as Open Road Films, LLC at 2049 Century Park East, 4th Floor, Los
Angeles, CA 90067. At that time, Tang Media Partners, LLC also occupied office space at 2049
Century Park East, 4th Floor, Los Angeles, CA 90067. As of August 24, 2018, the managing member
of Global Road Entertainment, LLC was Tang Media Partners, LLC. Tang Media Partners, LLC has
also served as the managing member of Open Road Films, LLC at various times and continues to do

so, at least as of September 4, 2019. True and correct copies of public records relating to Global Road
Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 4 of 31

Entertainment, LLC which confirm the above information are collectively attached hereto as
Exhibit “2” and are incorporated herein by this reference.

8. Tang Media Partners, LLC is a Nevada limited liability company registered to
do business in the State of California as of June 2, 2015. It has maintained its addresses in the
County of Los Angeles at 1800 Century Park East, Suite 500, Los Angeles, CA 90067 and at
2049 Century Park East, 4th Floor Los Angeles, CA 90067 during the entire time of its
existence in California. True and correct copies of the public records I have obtained relating
to Tang Media Partners, LLC are collectively attached hereto as Exhibit “3” and are
incorporated herein by this reference.

9, Based on all of the above-described documents it is clear that there is prima
facie evidence that Open Road Films, LLC, Global Road Entertainment, LLC and Tang Media
Partners, LLC have interchangeably used the names of each entity to conduct business on
behalf of each entity. In particular, Open Road Films, LLC had conducted business as “Open
Road”, “Global Road Entertainment”, and “Tang Media Partners”. It is clear from the
Declaration of Larry Clemens on behalf of BLT that BLT was specifically advised of the use
of such business names by each of the aforesaid entities interchangeably, and that Open Road
Films, LLC utilized the services of BLT at various times while utilizing the names of the other
entities. It is also clear from the Declaration of Larry Clemens on behalf of BLT filed and
served herewith that Open Road Films, LLC ordered services and products from BLT under
instructions to send invoices therefor to the various other entities mentioned herein, including
Open Road, Global Entertainment and Tang Media Partners. The invoices directed to the other
companies were so directed at the request and for the convenience of Open Road Films, LLC

but do not change the fact that the products and services were ordered by, received by and used
Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 5 of 31

by Open Road Films, LLC. It is noteworthy that none of the invoices are directed to nor addressed to
“Global Road Entertainment, LLC”, or to “Tang Media Partners, LLC” but rather, only to the fictitious
business names used by Open Road which included Global Road, Global Road Entertainment and
Tang Media Partners.

10. The foregoing is additional information in support of the factual basis and legal
argument upon which Claimant relies in opposing the Fourth Omnibus Objection of the Plan
Administrator. Iam authorized to accept all communications regarding the above on behalf of BLT
and therefore all such communications should be directed to me regarding this Claim. If the Plan
Administrator and/or the Court do not accept this Response of BLT to the Plan Administrator’s Fourth
Objection to Certain Duplicative Claims and Insufficient Documentation Claim as sufficient to
establish prima facie evidence of the BLT Claim, I hereby request a formal hearing on the subject on
behalf of BLT. I also request permission to attend such formal hearing via telephone or video
conference. I request permission to attend the hearing on July 1, 2020 at 2:00 p.m. in this matter via
telephone or video conference.

11. Executed this 10th day of June, 2020 at Encino, California.
ty

\ | IL —_——

JEFFREY A. SLOTT

 

 

a)
Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 6 of 31

EXHIBIT “1”

os
Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 7 of 31

Alex Padilla
California Secretary of State

Q. Business Search - Results

The California Business Search is updated daily and reflects work processed through Tuesday, June 2, 2020. Please refer to
document Processing Times for the received dates of filings currently being processed. The data provided is not a complete or
certified record of an entity.

e Select an entity name below to view additional information. Results are listed alphabetically in ascending order by entity
name, or you can select a column title to change the sort order.

e To refine the search results, enter a word or a string of words in the "Narrow search results" box. The "Narrow search
results" will search on all fields of the initial search results.

e For information on checking or reserving a name, refer to Name Availability.

e For information on requesting a more extensive search, refer to Information Requests.

e For help with searching an entity name, refer to Search Tips.

e For descriptions of the various fields and status types, refer to Frequently Asked Questions.

Results of search for LP/LLC Name keyword "open road films, IIc" returned 1 entity record (out of 1 record found).

Show, 10 vy entities per page
Narrow search results:
Entity Jf Registration it It ki Jf Agent for Service of [f
Number Date Status Entity Name Jurisdiction Process
201104610236 02/01/2011 ACTIVE OPEN ROAD DELAWARE AMIR AGAM

FILMS, LLC

Showing 1 to 1 of 1 entities

Previous 41 | Next

 

Modify Search New Search
Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 8 of 31

Alex Padilla
California Secretary of State

Q. Business Search - Entity Detail

The California Business Search is updated daily and reflects work processed through Tuesday, June 2, 2020. Please refer to
document Processing Times for the received dates of filings currently being processed. The data provided is not a complete or
certified record of an entity. Not all images are available online.

201104610236 OPEN ROAD FILMS, LLC

Registration Date: 02/01/2011

Jurisdiction: DELAWARE

Entity Type: FOREIGN

Status: ACTIVE

Agent for Service of Process: AMIR AGAM
1800 CENTURY PARK EAST, 6TH FLOOR
LOS ANGELES CA 90067

Entity Address: 1800 CENTURY PARK EAST, 6TH FLOOR
LOS ANGELES CA 90067

Entity Mailing Address: 1800 CENTURY PARK EAST, 6TH FLOOR

LOS ANGELES CA 90067

*

LLC Management

A Statement of Information is due EVERY ODD-NUMBERED year beginning five months before and through the end of
February.

Document Type Jt File Date JF PDF
SI-COMPLETE 09/04/2019
SI-COMPLETE 08/08/2018
AMENDMENT 04/28/2011
REGISTRATION 02/01/2011

* Indicates the information is not contained in the California Secretary of State's database.
Note: If the agent for service of process is a corporation, the address of the agent may be requested by ordering a status report.

e For information on checking or reserving a name, refer to Name Availability.

e If the image is not available online, for information on ordering a copy refer to Information Requests.

e For information on ordering certificates, status reports, certified copies of documents and copies of documents not
currently available in the Business Search or to request a more extensive search for records, refer to Information
Requests.

e For help with searching an entity name, refer to Search Tips.

e For descriptions of the various fields and status types, refer to Frequently Asked Questions.

Modify Search New Search Back to Search Results
Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 9 of 31

20110461023

 

 

 

 

 

 

 

 

 

LLC-§ { Filo #
State of California cILED
) of Sta
secretaly Siath OFice of the Secretary of State
uf the Stata of Califomia
LIMITED LIABILITY COMPANY FEB'O 1 2011
APPLICATION FOR REGISTRATION
TA $70.00 filing fee AND a certificate of good standing from an authorized
_bublic officia! of the jurisdiction of formation must accompany this farm.
IMPORTANT ~ Read instructions before completing this form. This Space For Filing Use Only

 

ENTITY NAME (End the name in ttem 1 with the words “Limited Liability Company,” or the abbreviations “LLC” or "LLL CC” The wards “Limited” and
“Company” may be abbreviated to “Ltd.” and “Co.,” respectively.)

| NAME UNDER WHICH THE FOREIGN LIMITED LIABILITY COMPANY PROPOSES TO REGISTER AND TRANSACT BUSINESS IN CALIFORNIA
REGAMC RELEASING, LLC

2 NAME OF THE FOREIGN LIMITED LIABILITY COMPANY, IF DIFFERENT FROM THAT ENTERED IN ITEM 1 ABOVE

6

 

DATE AND PLACE OF ORGANIZATION

3. THIS FOREIGN LIMITED LIABILITY COMPANY WAS FORMEDON O/ - 3h - 2011/ NN Delaware
(MONTH) (Day) (YEGAR} (STATE OR COUNTRY)

AND IS AUTHORIZED TO EXERCISE [TS POWERS AND PRIVILEGES IN-THAT STATE OR COUNTRY.

 

 

 

AGENT FOR SERVICE OF PROCESS (if the agent is an individual, the agen must reside in California and both Items 4 and 5 must be completed. if
the agent is a corporation, the agent must have an file wih ihe California Secretary of State a certificate pursuant io Corporations Code section 1505 and
lteni 4 must be compleled (leave Nem § blank).

 

4, NAME OF AGENT FOR SERVICE OF PROCESS
CT CORPORATION SYSTEM

 

5. IF AN INDIVIDUAL. ADDRESS OF INITIAL AGENT FOR SERVICE OF PROCESS IN CALIFORNIA city STATE ZIP CODE
CA

 

APPOINTMENT (The following statement is required by statute and should not be altered.)

 

6 IN THE EVENT THE ABOVE AGENT FOR SERVICE OF PROCESS RESIGNS AND !S NOT REPLACED, OR IF THE AGENT CANNOT BE FOUND OR
SERVED WITH THE EXERCISE OF REASONABLE DILIGENCE. THE SECRETARY OF STATE OF THE STATE OF CAUIFORNIA 1S HEREBY APPOINTED
AS THE AGENT FOR SERVICE OF PROCESS OF THIS FOREIGN LIMITED LIABILITY COMPANY.

 

OFFICE ADDRESSES (Do nat abbreviate the name of the city.)

 

 

 

 

7 ADDRESS OF THE PRINCIPAL EXECUTIVE OFFICE CITY AND STATE ZIP CODE
920 Main Street, Suite 1400 Kansas City, MO 64105
8, ADDRESS OF THE PRINCIPAL OFFICE IN CALIFORNIA, IF ANY cry STATE 21P CODE
CA
(25's 2 a —

 

     
 

9 (OECLARE! AM THE PERSON WHO EXECUTED THIS INSTRUMENT, WHICH EX) TIONSS

January 31, 2014 “4

DATE a 12ED PERSON -
Loa (oNves by CEO

TYPE OR PRINT NAME AND TITRE OF AUTHORIZED PERSON

 

 

 

 

LLC-5 (REV 04/2007} APPROVED BY SECRETARY OF STATE

 

 
Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 10 of 31

Delaware ...

The First State

 

I, JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE OF
DELAWARE, DO HEREBY CERTIFY "REGAMC RELEASING, LLC" IS DULY
FORMED UNDER THE LAWS OF THE STATE OF DELAWARE AND IS IN GOOD
STANDING AND HAS A LEGAL EXISTENCE SO FAR AS THE RECORDS OF THIS
OFFICE SHOW, AS OF THE FIRST DAY OF FEBRUARY, A.D. 2011.

AND I DO HEREBY FURTHER CERTIFY THAT THE ANNUAL TAXES HAVE

NOT BEEN ASSESSED TO DATE.

SA SUE

jeffrey W. Bullock, Secretary of Stole ee

$934293 8300 AOUTHENIN CATION: 8532369

  

110100384 DATE: 02-01-11

You may verify thig cartificate online
at corp.delaware. gov/authver. shtml

261104610236
Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 11 of 31

 

State of California
Secretary of State

 

LIMITED LIABILITY COMPANY FILED
APPLICATION FOR REGISTRATION in the office of the Secretary of Stat

CERTIFICATE OF AMENDMENT thesia Getioms
APR 28 201

A $39.00 filing fee must accompany this form
IMPORTANT -- Read Instructions befere completing thls form.

 

This Space For Filing Use Onty

 

Secretary of State Fite Number 99) 194610236

 

2, Name under which this foreign limited liability company is conducting business in California:

REGAMC Releasing, LLC

 

3. COMPLETE ONLY THE SECTIONS WHERE INFORMATION iS BEING CHANGED. ADDITIONAL PAGES MAY
BE ATTACHED, IF NECESSARY. CONSULT THE INSTRUCTIONS BEFORE COMPLETING THIS FORM.

A. The name under which this foreign limited liability company conducts business In California. (End the name
with the words “Limited Liability Company,” or “Ltd. Liability Co.,” of the abbreviations “LLC” or “L.L.C."}

Open Road Films, LLC

B. The name of the foreign iimited liablilty company has been changed as follows and has been recorded in the
home state or country:

Open Road Films, LLC
C, State or country of formation of the foreign jimited liability company. if false or erroneous at time of registration,

OD, Date on which the foreign limited liability company was formed, if false or erroneous at time of registration.

 

E. Address of the principal executive office: City State Zip Cade
F. Address of the principal office in California: City State CA Zip Code
Future effective date, if any: Month Day Year

 

Number of pages attached, if any:

 

Dectaration: It is bi ared that | am the person who executed this instrument, which execution is my act and deed.

ag Craig Ramsey, Vice President and Treasurer

Signaturgd Authorized Parron Lf Type or Print Name and Tite of Authorized Person
of REGAMC, LLC, Sole Member

 

April 26, 2011

 

 

 

 

Bate

RETURN TO;
NAME [ Wittiam Wolff, St. Corporate Paralegal ~ |
FIRM O'Melveny & Myers LLP
ADDRESS ee a the Stars, 7th Floor

Beles,
CITY/STATE
7

ZIP CODE Logos =
SECISTATE (REV. 03/2008) FORM LLCS. FILING FEE: $40.00

 

 

CALE - (2/8/08 C T Systecn Onis
Case_18-12012-1SS_ Doc 982-2 Filed 06/10/20 Page 12 of 31

Secretary of State LLC-12 18-C66737

Statement of Information
(Limited Liability Company) Fl LE D

 

 

 

 

 

In the office of the Secretary of State

IMPORTANT — Read instructions before completing this form. of the State of California

Filing Fee — $20.00
AUG 08, 2018

Copy Fees — First page $1.00; each attachment page $0.50;
Certification Fee - $5.00 plus copy fees

 

This Space For Office Use Only

 

1. Limited Liability Company Name (Enter the exact name of the LLC. If you registered in California using an alternate name, see instructions.)

OPEN ROAD FILMS, LLC

 

 

 

 

 

 

 

 

 

2. 12-Digit Secretary of State File Number 3. State, Foreign Country or Place of Organization (only if formed outside of California)
201104610236 DELAWARE

4. Business Addresses

a. Street Address of Principal Office - Do not list a P.O. Box City (no abbreviations) State | Zip Code

2049 Century Park East, 4th Floor ; Los Angeles CA | 90067

b. Mailing Address of LLC, if different than item 4a City (no abbreviations) Staie | Zip Code

2049 Century Park East, 4th Floor Los Angeles CA | 90067

c. Street Address of California Office, if Item 4a is not in California - Do not list a P.O. Box City (no abbreviations) Slate | Zip Code

2049 Century Park East, 4th Floor Los Angeles CA | 90067

 

 

 

If no managers have been appointed or elected, provide the name and address of each member. At least one name and address
must be listed. If the manager/member is an individual, complete Items 5a and 5c (leave Item 5b blank). If the manager/member is

5. Manager(s) or Member(s) an entity, complete Items 5b and 5c (leave Item 5a blank). Note: The LLC cannot serve as its own manager or member. If the LLC
has additional managers/members, enter the name(s) and addresses on Form LLC-12A (see instructions).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. First Name, if an individual - Do not complete Item 5b Middle Name Last Name Suffix
b. Entity Name - Do not complete Item 5a
Open Road Realeasing, LLC
c. Address City (no abbreviations) State | Zip Code
2049 Century Park East, 4th Floor Los Angeles CA | 90067
6. Service of Process (Must provide either Individual OR Corporation.)
INDIVIDUAL — Complete Items 6a and 6b only. Must include agent's full name and California street address.
a. California Agent's First Name (if agent is not a corporation) Middle Name Last Name Suffix
James Ellis
b. Street Address (if Bar is nota Path - Do not enter a P.O. Box City (no abbreviations) Stale | Zip Code
2049 Century Park East, 4th Floor Los Angeles ca | 90067
CORPORATION — Complete Item 6c only. Only include the name of the registered agent Corporation.
c. Califomia Registered Corporate Agent's Name (if agent is a corporation) — Do not complete Item 6a or 6b
7. Type of Business
a. Describe the type of business or services of the Limited Liability Company
Film Distribution
8. Chief Executive Officer, if elected or appointed
a. First Name Middle Name Last Name Suffix
Rob Friedman
b. Address City (no abbreviations) State | Zip Code
2049 Century Park East, 4th Floor Los Angeles CA | 90067
9. The Information contained herein, including any attachments, is true and correct.
08/08/2018 Stephen Carroll Stubbs Alderton & Markiles LLP
Date Type or Print Name of Person Completing the Form Title Signature

Return Address (Optional) (For communication from the Secretary of State related to this document, or if purchasing a copy of the filed document enter the name of a
person or company and the mailing address. This information will become public when filed. SEE INSTRUCTIONS BEFORE COMPLETING.)

Name: [ |
Company:
Address:
City/State/Zip: L J
LLC-12 (REV 01/2017) Page 1 of 1 2017 Califomia Secretary of State

WWW.S0S.Ca.gov/business/be
Case 18-12012-LSS Doc 9

2-2 Filed 06

 

 

Secretary of State

LLC-12

 

Statement of Information
(Limited Liability Company)

 

 

Filing Fee — $20.00

Copy Fees — First page $1.00; each attachment page $0.50;
Certification Fee - $5.00 plus copy fees

IMPORTANT — Read instructions before completing this form.

 

10/20 Page 13 of 31
19-D36958

FILED

In the office of the Secretary of State
of the State of California

SEP 04, 2019

This Space For Office Use Only

 

OPEN ROAD FILMS, LLC

1. Limited Liability Company Name (Enter the exact name of the LLC. If you registered in California using an alternate name, sce instructions.)

 

2. 12-Digit Secretary of State File Number
201104610236

 

3. State, Foreign Country or Place of Organization (only if formed outside of California) _

DELAWARE

 

4. Business Addresses

 

 

 

 

 

 

a. Street Address of Principal Office - Do not list a P.O. Box City (no abbreviations) State | Zip Code
1800 Century Park East, 6th Floor Los Angeles CA | 90067
b. Mailing Address of LLC, if different than item 4a City (no abbreviations) State | Zip Code
1800 Century Park East, 6th Floor Los Angeles CA | 90067
c. Street Address of California Office, if Item 4a is not in Califomia - Do not list a P.O. Box City (no abbreviations) 7 State | Zip Code
1800 Century Park East, 6th Floor Los Angeles ca | 90067

 

 

 

if no managers have been appointed or elected, provide the name and address of each member. At least one name and address

5. Manager(s) or Member(s)

has additional managers/members, enter the name(s) and addresses on Form LLC-12A (see instructions).

must be listed. If the managet/member is an individual, complete Items 5a and 5c (leave Item 5b blank). If the manager/member is
an entity, complete Items 5b and 5c (leave Item 5a blank). Note: The LLC cannot serve as its own manager or member. If the LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b. Address

 

 

a. First Name, if an individual - Do not complete Item 5b Middle Name Last Name Suffix
b. Entity Name - Do not complete Item 5a ~ W
Tang Media Partners, LLC
c. Address City (no abbreviations) State | ZipCode
1800 Century Park East, Ste 580 Los Angeles CA |90067
6. Service of Process (Must provide either Individual OR Corporation.)
INDIVIDUAL — Complete Items 6a and 6b only. Must include agent's full name and California street address.
a. California Agent's First Name (if agent is not a corporation) Middle Name Last Name Suffix
Amir Agam
b. Street Address (if Bar is nota erst EA - Do not enter a P.O. Box City (no abbreviations) Stale | Zip Code
1800 Century Park East, 6th Floor Los Angeles ca | 90067
CORPORATION — Complete Item 6c only. Only include the name of the registered agent Corporation.
c. California Registered Corporate Agent's Name (if agent is a corporation) — Do net complete Item 6a or 6b
7. Type of Business
a. Describe the type of business or services of the Limited Liability Company
Film Production
8. Chief Executive Officer, if elected or appointed
a. First Name Middle Name Last Name Suffix
City (no abbreviations) State | Zip Code

 

 

 

 

9. The Information contained herein, including any attachments, is true and correct.

Ben Brower

Type or Print Name of Person Completing the Form

09/04/2019

Date

Accounting consultant

Title

Signature

Return Address (Optional) (For communication from the Secretary of State related to this document, or if purchasing a copy of the filed document enter the name of a
person or company and the mailing address. This information will become public when filed. SEE INSTRUCTIONS BEFORE COMPLETING.)

Name: [
Company:

Address:
City/State/Zip: L

LLC-12 (REV 01/2017)

1

Page 1 of 1

2017 Califomia Secretary of State
www.sos.ca.gov/business/be
Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 14 of 31

EXHIBIT “2”
Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 15 of 31

Alex Padilla
California Secretary of State

OQ. Business Search - Results

The California Business Search is updated daily and reflects work processed through Tuesday, June 2, 2020. Please refer to
document Processing Times for the received dates of filings currently being processed. The data provided is not a complete or

certified record of an entity.

 

° Select an entity name below to view additional information. Results are listed alphabetically in ascending order by entity
name, cr you can select a column title to change the sort order.

e To refine the search results, enter a word or a string of words in the "Narrow search results" box. The "Narrow search
results" will search on all fields of the initial search results.

e For information on checking or reserving a name, refer to Name Availability.

« For information on requesting a more extensive search, refer to Information Requests.

« For help with searching an entity name, refer to Search Tips.

e For descriptions of the various fields and status types, refer to Frequently Asked Questions.

 

Results of search for LP/LLC Name begins with "Global Road Entertainment" returned 1 entity record (out of 1 record found).

 

 

 

 

 

 

 

 

 

 

show | 10 entities per page
Narrow search results:
i) It St Vi If Agent for It
Entity Registration : : Service of
~ Number - Date : Status : Entity Name Jurisdiction : Process
201730610062 11/01/2017 ACTIVE GLOBAL ROAD : DELAWARE JAMES ELLIS
ENTERTAINMENTLLC
Showing 1 to 1 of 1 entities
- Previous 1 Next

 

 

 

_ Modify Search | | New Search |
Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 16 of 31

Alex Padilla
California Secretary of State

OQ. Business Search - Entity Detail

The California Business Search is updated daily and reflects work processed through Tuesday, June 2, 2020. Please refer to
document Processing Times for the received dates of filings currently being processed. The data provided is not a complete or
certified record of an entity. Not all images are available online.

201730610062 GLOBAL ROAD ENTERTAINMENT LLC

Registration Date: 11/01/2017

Jurisdiction: DELAWARE

Entity Type: FOREIGN

Status: ACTIVE

Agent for Service of Process: JAMES ELLIS
1800 CENTURY PARK EAST, SUITE 580
LOS ANGELES CA 90067

Entity Address: 1800 CENTURY PARK EAST, SUITE 580
LOS ANGELES CA 90067

Entity Mailing Address: 1800 CENTURY PARK EAST, SUITE 580

LOS ANGELES CA 90067

LLC Management

A Statement of Information is due EVERY ODD-NUMBERED year beginning five months before and through the end of

November.
Document Type Jt File Date JF PDF
SI-COMPLETE 05/14/2020
AMENDMENT 01/03/2019
SI-COMPLETE 08/24/2018
REGISTRATION 11/01/2017

* Indicates the information is not contained in the California Secretary of State's database.
Note: If the agent for service of process is a corporation, the address of the agent may be requested by ordering a status report.

e For information on checking or reserving a name, refer to Name Availability.

e If the image is not available online, for information on ordering a copy refer to Information Requests.

e For information on ordering certificates, status reports, certified copies of documents and copies of documents not
currently available in the Business Search or to request a more extensive search for records, refer to Information
Requests.

e For help with searching an entity name, refer to Search Tips.

e For descriptions of the various fields and status types, refer to Frequently Asked Questions.

Modify Search New Search Back to Search Results
Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 17 of 31

 

 

Secretary of State LLC-5

 

Application to Register a Foreign Limited
Liability Company (LLC)

 

 

IMPORTANT — Read Instructions before completing this form.

Must be submitted with a current Certificate of Good Standing issued by the
government agency where the LLC was formed. See Instructions.

Filing Fee - $70.00

Copy Fees - First page $1.00; each attachment page $0.50;
Certification Fee - $5.00

Note; Registered LLCs in California may have to pay minimum $800 tax to the
California Franchise Tax Board each year. For more information, go to
htips:/Awww. ftb.ca. gov.

 

 

w

201730610062

FILED

Secretary of State
State of California

NOV 04 20n7 fe“

This Space For Office Use Only

 

fa. LLC Name (Enter tha exact name of the LLC as listed on your attached Certificate of Good Standing.)

 

 

Global Road Entertainment LLC

 

1b. California Altarnate Name, If Required (See Instructions - Only enter an alternate name if the LLC name in 1a not available in California.)

 

=

 

 

2. LLC History (See Instructions ~ Ensure that the formation date and jurisdiction match the attached Certificate of Good Standing.)

 

a. Date LLC was formed In home Jurisdiction (MM/OD/YYYY) | b. Jurisdiction (State, foreign country or place where this LLC is formed.)

 

11 / 1 {2017

Delaware

 

c. Authority Statement (Do not alter Authority Statement)

This LLC currently has powers and privileges to conduct business in the state, foreign country or place entered in {tem 2b.

 

3. Business Addresses (Enter the complete business addresses. Items 3a and 3b cannot be @ P.O. Box or "in care of an individual or entity.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. Street Addrass of Principal Executive Office - Do not enter a P.O. Box Clty (no abbreviations) State | Zip Code |
1800 Century Park E #580 Los Angeles CA | 90067
b. Street Address of Principal Office in California, If any - Do not enter a P.O. Box | Clty (no abbreviations) Stale | Zip Code
1800 Century Park E #580 © Los Angeles CA } 90067
c. Mailing Address of Principal Executive Office, If different than Item 3a City (no abbreviations} State | Zip Code
4
4. Service of Process (Must provide elther Individual OR Corporation.)
(NOIVIOUAL — Compiete Items 4a and 4b only. Must Inctude agent’s full narne and California street address.

a. California Agent’s First Name (If agent is nat a corporation} Middle Name Last Name Suffix
b. Straet Addréss (if agent is not a corporation} - Do not enter a P.O. Box City (no abbreviations) State Zip Code

: | CA |

CORPORATION — Complete Item 4c only. Only include the name of the tegistared agent Corporation.

 

 

c. Catifomia Registered Corparate Agent's Name (if agent is 8 Corporation) —- Do not complete item 4a or 4b

C T Corporation System

 

 

§, Read and Sign Below (See Instructions. Title not required.)
| am auth@rizad to sign on behalf of the foreign LLC.

a

Edward Schloss, Esq.

 

Signature} a Type or Print Name

LLC-5 (REV 01/2017)

2017 Calitamia Secretary of State
WwW, S08.Ca.gav/business/be
Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 18 of 31

Delaware -

| The First State

 

I, JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE oF
DELAWARE, DO HEREBY CERTIFY "GLOBAL ROAD ENTERTAINMENT LLC" IS DULY
FORMED UNDER THE LAWS OF THE STATE OF DELAWARE AND IS IN Goop
STANDING AND HAS A LEGAL EXISTENCE SO FAR AS THE RECORDS OF THIS
OFFICE SHOW, AS OF THE FIRST DAY OF NOVEMBER, A.D. 2017,

AND I DO HEREEY FURTHER CERTIFY THAT THE ANNUAL TAXES HAVE BEEN

ASSESSED TO DATE,

YER

daftray Vy, Culinté, Becreta

Authentication: 203498305
Date: 11-01-17

201730610062

6600465 8300
SR# 20176887811

You may verify this certificate online at corp.delaware.gov/authver.shtml

 
Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 19 of 31
Secretary of State LLC-12 18-C87194

Statement of Information
(Limited Liability Company) Fl L E D

 

 

 

 

 

In the office of the Secretary of State

IMPORTANT — Read instructions before completing this form. of the State of California

Filing Fee — $20.00
AUG 24, 2018

Copy Fees — First page $1.00; each attachment page $0.50;
Certification Fee - $5.00 plus copy fees

 

This Space For Office Use Only
1. Limited Liability Company Name (Enter the exact name of the LLC. If you registered in California using an alternate name, see instructions.)

GLOBAL ROAD ENTERTAINMENT LLC

 

 

 

 

 

 

 

 

2. 12-Digit Secretary of State File Number 3. State, Foreign Country or Place of Organization (only if formed outside of California)
201730610062 DELAWARE

4. Business Addresses

a. Street Address of Principal Office - Do not list a P.O. Box City (no abbreviations) State | Zip Code
2049 Century Park East, 4th Floor Los Angeles CA | 90067

b. Mailing Address of LLC, if different than item 4a City (no abbreviations) State | Zip Code

2049 Century Park East, 4th Floor Los Angeles CA | 90067

c. Street Address of California Office, if Item 4a is not in California - Do not list a P.O. Box City (no abbreviations) Stale | Zip Code

2049 Century Park East, 4th Floor Los Angeles ca | 90067

 

 

 

 

if no managers have been appointed or elected, provide the name and address of each member. At least one name and address
must be listed. If the manager/member is an individual, complete Items 5a and 5c (leave Item 5b blank). If the manager/member is

5. Manager(s) or Member(s) an entity, complete Items 5b and 5c (leave item 5a blank). Note: The LLC cannot serve as its own manager or member. If the LLC
has additional managers/members, enter the name(s) and addresses on Form LLC-12A (see instructions).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. First Name, if an individual - Do not complete Item 5b Middle Name Last Name Suffix
b. Entity Name - Do not complete Item 5a
Tang Media Partners Holdings LLC
c. Address City (no abbreviations) State | Zip Code
2049 Century Park East, 4th Floor Los Angeles CA |90067
6. Service of Process (Must provide either Individual OR Corporation.)
INDIVIDUAL — Complete Items 6a and 6b only. Must include agent's full name and California street address.
a. California Agent's First Name (if agent is not a corporation) Middle Name Last Name Suffix
b. Street Address (if agent is not a corporation) - Do not enter a P.O. Box City (no abbreviations) Stale | Zip Code
CA
CORPORATION — Complete Item 6c only. Only include the name of the registered agent Corporation.
c. Califomia Registered Corporate Agent's Name (if agent is a corporation) — Do not complete Item 6a or 6b
7. Type of Business
a. Describe the type of business or services of the Limited Liability Company
Entertainment/Media
8. Chief Executive Officer, if elected or appointed
a. First Name Middle Name Last Name Suffix
b, Addrass City (no abbreviations) State | Zip Code
9. The Information contained herein, including any attachments, is true and correct.
08/24/2018 Stephen A Carroll Stubbs Alderton & Markiles, LLP
Date Type or Print Name of Person Completing the Form Title Signature

Return Address (Optional) (For communication from the Secretary of State related to this document, or if purchasing a copy of the filed document enter the name of a
person or company and the mailing address. This information will become public when filed. SEE INSTRUCTIONS BEFORE COMPLETING.)

Name: [ i
Company:
Address:
City/State/Zip: J
LLC-12 (REV 01/2017) Page 1 of 1 2017 Califomia Secretary of State

WWW.S05.ca.gov/business/be

 

 
Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 20 of 31

 

 

 

Secretary of State | RA-100

Resignation of Agent For Service of Process

 

 

IMPORTANT ~— Read Instructions before completing this form.

There is No Fee for filing a Resignation of Agent Upon Whom Process
May be Served

Copy Fees — First page $1.00; each attachment page $0.50;
Certification Fee -~ $5.00

Note: If the entity from which you are resigning is a corporation, limited
liability company, or limited partnership, you can go to the California
Secretary of State’s Business Search at BusinessSearch.sos.ca.gov to
verify the exact name of the entity, entity file number, and that you are
currently listed as agent for service of process.

 

 

FILE

Secretary of State
State of California

JAN 03 2019 @

 

‘This Space For Office Use Only

4. Entity Name (Enter the exact name of the entity from which you are resigning as agent for service of process.)

 

GLOBAL ROAD ENTERTAINMENT LLC

 

 

2. Entity File Number (Enter the file number Issued to the business entity by the California Secretary of State.)

 

 

 

201730610062

 

3. Name of Resigning Agent for Service of Process

(Enter your name, or if the agent for service of process is a corporation,
enter the name of that corporation.)

 

CT CORPORATION SYSTEM

 

 

4, Statemont of Resignation (The fellowing statement declares your Intent to resign as agent for service of process. Do not alter.)

 

The undersigned herby resigns as agent upon whom process may be served in California for the above-name

entity.

 

§. Read and Sign Below (See Instructions. Office or titte not required. Do net use a computer generated signature.)

| declare | am the person who signed this document, which execution is my act and deed.

 

a

Signature of Resigning Agent for Service of Process or

Signature of Representative of Resigning Agent, If the agent for service of process is a corporation

RA-100 (REV 04/2017}

2017 Califomia Secretary of State
www.s0s.ca.gov/business/be

 

 
Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 21 of 31

Secretary of State LLC-12 20-C03112

Statement of Information
(Limited Liability Company) F | L E D

 

 

 

 

 

In the office of the Secretary of State

IMPORTANT — Read instructions before completing this form. of the State of California

Filing Fee — $20.00
MAY 14, 2020

Copy Fees — First page $1.00; each attachment page $0.50;
Certification Fee - $5.00 plus copy fees

 

This Space For Office Use Only
1. Limited Liability Company Name (Enter the exact name of the LLC. If you registered in California using an alternate name, see instructions.)

GLOBAL ROAD ENTERTAINMENT LLC

 

 

 

 

 

 

 

 

2. 12-Digit Secretary of State File Number 3. State, Foreign Country or Place of Organization (only if formed outside of California)
201730610062 DELAWARE

4. Business Addresses

a. Street Address of Principal Office - Do not fist a P.O. Box City (no abbreviations) State | Zip Code

1800 Century Park East, Suite 580 Los Angeles CA | 90067

b. Mailing Address of LLC, if different than item 4a City (no abbreviations) State | Zip Code

1800 Century Park East, Suite 580 Los Angeles CA | 90067

c. Street Address of California Office, if Item 4a is not in California - Do not list a P.O. Box City (no abbrevialions) Stale | Zip Code

1800 Century Park East, Suite 580 Los Angeles ca | 90067

 

 

 

 

 

If no managers have been appointed or elected, provide the name and address of each member. At least one name and address
must be listed. If the manager/member is an individual, complete Items 5a and 5c (leave Item 5b blank). If the manager/member is

5. Manager(s) or Member(s) an entity, complete Items 5b and 5c (leave Item 5a blank). Note: The LLC cannot serve as its own manager or member. If the LLC
has additional managers/members, enter the name(s) and addresses on Form LLC-12A (see instructions).

 

a. First Name, if an individual - Do not complete Item 5b Middle Name Last Name Suffix

 

 

 

b. Entity Name - Do not complete Item 5a

Tang Media Partners Holdings LLC

 

c. Address City (no abbreviations) Stata | Zip Code

1800 Century Park East, Suite 580 Los Angeles CA |90067

 

 

 

6. Service of Process (Must provide either Individual OR Corporation.)
INDIVIDUAL — Complete Items 6a and 6b only. Must include agent's full name and California street address.

 

 

 

 

 

a. Califomia Agent's First Name (if agent is not a corporation) Middle Name Last Name Suffix
James Ellis

b. Street Address (if agent is not a corporation) - Do not enter a P.O. Box City (no abbreviations) Slate | Zip Code
1800 Century Park East, Suite 580 Los Angeles ca | 90067

 

 

 

CORPORATION — Complete Item 6c only. Only include the name of the registered agent Corporation.

 

c. Califomia Registered Corporate Agent's Name (if agent is a corporation) — Do net complete Item 6a or 6b

 

7. Type of Business

 

a. Describe the type of business or services of the Limited Liability Company

Entertainment/Media

 

8. Chief Executive Officer, if elected or appointed

 

a. First Name Middle Name Last Name Suffix

 

 

 

b. Address City (no abbreviations) State | Zip Code

 

 

 

 

 

 

9. The Information contained herein, including any attachments, is true and correct.

05/14/2020 Valerie Bono Senior Counsel

Dale Type or Print Name of Person Completing the Form Title Signature

Return Address (Optional) (For communication from the Secretary of State related to this document, or if purchasing a copy of the filed document enter the name of a
person or company and the mailing address. This information will become public when filed. SEE INSTRUCTIONS BEFORE COMPLETING.)

Name: [ |
Company:
Address:
City/State/Zip: L J
LLC-12 (REV 01/2017) Page 1 of 1 2017 Califomia Secretary of State

Www.sos.ca.gov/business/be
Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 22 of 31

EXHIBIT “3”
Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 23 of 31

Alex Padilla
California Secretary of State

Q,

Business Search - Results

The California Business Search is updated daily and reflects work processed through Tuesday, June 2, 2020. Please refer to
document Processing Times for the received dates of filings currently being processed. The data provided is not a complete or
certified record of an entity.

Select an entity name below to view additional information. Results are listed alphabetically in ascending order by entity
name, or you can select a column title to change the sort order.

To refine the search results, enter a word or a string of words in the "Narrow search results” box. The "Narrow search
results” will search on all fields of the initial search results.

For information on checking or reserving a name, refer to Name Availability.

For information on requesting a more extensive search, refer to Information Requests.

For help with searching an entity name, refer to Search Tips.

For descriptions of the various fields and status types, refer to Frequently Asked Questions.

 

Results of search for LP/LLC Name begins with "Tang Media Partners” returned 3 entity records (out of 3 records found).
Show, 10 ¥v entities per page
Narrow search results:
Entity Jf Registration |f it ki Jt Agentfor Service J|f
Number Date Status Entity Name Jurisdiction of Process
201710010049 04/07/2017 Sos TANG MEDIA DELAWARE C T CORPORATION
FORFEITED PARTNERS SYSTEM (C0 168406)
HOLDINGS LLC
201515310289 06/02/2015 ACTIVE TANG MEDIA NEVADA JOSH GUTFREUND
PARTNERS LLC
201617410213 06/17/2016 ACTIVE TANG MEDIA DELAWARE C T CORPORATION
PARTNERS SYSTEM (C0168406)
SECURITIES LLC

Showing 1 to 3 of 3 entities

Previous | 4 Next

 

Modify Search New Search
Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 24 of 31

Alex Padilla
California Secretary of State

Q. Business Search - Entity Detail

The California Business Search is updated daily and reflects work processed through Tuesday, June 2, 2020. Please refer to
document Processing Times for the received dates of filings currently being processed. The data provided is not a complete or
certified record of an entity. Not all images are available online.

201515310289 TANG MEDIA PARTNERS LLC

 

Registration Date: 06/02/2015
Jurisdiction: NEVADA

Entity Type: FOREIGN

Status: ACTIVE

Agent for Service of Process: JOSH GUTFREUND

1800 CENTURY PARK EAST, SUITE 580
LOS ANGELES CA 90067

Entity Address: 1800 CENTURY PARK EAST, SUITE 580
LOS ANGELES CA 90067

Entity Mailing Address: 1800 CENTURY PARK EAST, SUITE 580
LOS ANGELES CA 90067

LLC Management *

A Statement of Information is due EVERY ODD-NUMBERED year beginning five months before and through the end of June.

 

: Document Type IT | File Date JF; PDF
_ SENO CHANGE * 04/03/2020 :

_ S-COMPLETE | 06/27/2017

- REGISTRATION 06/02/2015

SSORMATE Sia SEE nA TREATED cc eR TEE SUE RRA OTERO ARE BUR RAS OT ap OEE RS RPT TD GNIS HOES ee oe oe ome

* Indicates the information is not contained in the California Secretary of State's database.
Note: If the agent for service of process is a corporation, the address of the agent may be requested by ordering a status report.

@ For information on checking or reserving a name, refer to Name Availability.

® |f the image is not available online, for information on ordering a copy refer to Information Requests.

« For information on ordering certificates, status reports, certified copies of documents and copies of documents not
currently available in the Business Search or to request a more extensive search for records, refer to Information
Requests.

« For help with searching an entity name, refer to Search Tips.

« For descriptions of the various fields and status types, refer to Frequently Asked Questions.

 

i i

| Modify Search | New Search | | Back to Search Results |
Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 25 of 31

2015158310289

 

LLC-5 Application to Register a Foreign
Limited Liabitity Company (LLC)

 

 

To register In California an LLC from another state, country or other FILED ix
place, fill out this form, and submit for filing along with;
~ A $70 filing fee, and Secretary of State
State of Callfornia

~ A certificate of good standing, issued within the last six (6) months
by the agency where the LLC was formed.

~ A separate, non-refundable $15 service fee also must be included, if JUN 9 2 2015
you drop off the completed form.

important! LLCs in California may have to pay a minimum $800 yearly
tax to the California Franchise Tax Board. For more information, go to

hitps:/Awww. fib.ca.gov.
Registered LLCs cannot provide in California “professional services," as | C C_
defined by California Corporations Code sections 13401(a) and 13401.3. This Space For Offica Use Only

 

 

For questions about this form, go to www.sos.ca, gov/business/beMiling-tios. htm ,

LLG Name to be used for this LLC in California
@ a, TANG MEDIA PARTNERS LLC

 

 

 

 

LLG Name List the LLC name you use now (exactly as listed on your certificate of good standing)
b. .

Altemate Name if the LLC name in tam 4a dees not comply with California Corporations Code section 17701,08: sist
an alternate name to be used In California exactly as ilis to appear on the records of the California
Secretary of Stata. The altemate name must include: LLC, L.L.C,, Limited Liability Company, Limited
Liability Co., Lid, Liabillty Co, or Lid, Liability Company: and may not include: bank, trust, trustee,
incorporated, tnc.. corporation, or corp., insurer, of insurance company. For general ently name
requirements and restrictions, go to www.sos.ca.gov/business/be/name-availability, him,

LLC History
® a. Date your LLC was formed (MM, DD, YYYY): 01/20/2015
b, State, country or other place where your LLC was formed: NEVADA

c. Your LLC currently has powers and privileges to conduct business in the state, country of other place listed above.

Service of Process (List a California resident or a California registered corporate agent that agrees to be your initial agent to accept service of
process In case your LLC is sued. Your may list any adult who lives in California. You may not list an LLG as the agent. Do not lst an address if the
agent is a California registered corporate agent as the agent's address for service of process Is already on file.)

@ a, CHUAN QIAN

 

 

 

Agent's Name
b, 1800 CENTURY PARK EAST, SUITE 500, LOS ANGELES cA 90067

Agent's Street Address (if agent !s nota corporation) - Do not list a P.O. Box City {no abbreviations) State Zip

if the agent listed above has resigned or cannot be found or served after reasonable attempts, the California
Secretary of State will ba appointed (he agent for service of process for your LLC.

 

LLC Addresses
@ », 8960 SPANISH RIDGE LAS VEGAS NY 89148
Street Address of Principal Executive Office - Qo not list a P.O, Box Gity (no abbreviations) State Zip
b, 1800 CENTURY PARK EAST, SUITE 500 LOS ANGELES CA 90067

 

Street Addrass of Principat Office in California, it any - Do not list a P.O, Box City (no abbreviations) State Zip

 

Mailing Addrass of Principal Executive Office, if differant from 4a or 4b City (no abbreviations) Stale Zip

Read and sign below:

| am authorized.to.sign this document under the laws of the state, country or other place where this LLC was formed,
» Cae DONALD TANG Manager

Sign here ee Print your name here Your buginess litte

 

 

 

 

Make check/monay otde le to: Secretary of State Ay Mail Drop-Off
Upon filing, we will return one (1) uncertified copy of your filed Secretary of State Secretary of State
document for free, and will certify tha copy upon request and Business Entities, P.O. Box 944228 1500 11th Street, 3rd Floor
payment of a $6 certification fee. Sacramento, CA 94244-2280 Sacramento, CA 95814
Corporations Gade §§ 1701.04, 17701.08, 1708.02, Revenue and Taxation Code § 17941 2014 California Secretary of Stale
Ww. $08.ca.gov/business/be

LLG-S (REV 01/2014)
 

Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 26 of 31

gpORETARY OF S47,

a

   

   
   
 
   
 
   
   
 
 
 
  
   
  
   
 

CERTIFICATE OF EXISTENCE
WITH STATUS IN GOOD STANDING

!, BARBARA K. CEGAVSKE, the duly elected and qualified Nevada Secretary of State, do
hereby certify that I am, by the laws of said State, the custodian of the records relating to filings
by corporations, non-profit corporations, corporation soles, limited-liability companies, limited
partnerships, limited-liability partnerships and business trusts pursuant to Title 7 of the Nevada
Revised Statutes which are either presently in a status of good standing or were in good standing
for a time period subsequent of 1976 and am the proper officcr to exccute this certificate.

I further certify that the records of the Nevada Secretary of State, at the date of this certificate,
evidence, TANG MEDIA PARTNERS LLC, as a limited liability company duly organized
under the laws of Nevada and existing under and by virtue of the laws of the State of Nevada
since January 20, 2015, and is in good standing in this state.

IN WITNESS WHEREOF, I have hereunto set my
hand and affixed the Great Seal of State, at my
office on June 2, 2015.

Phone K.Cgeabe

BARBARA K. CEGAVSKE
Secretary of State

 

 

 

Electronic Certificate

Certificate Number: C20150602-0186
You may verify this electronic certificate
online at http://Awww.nvsos.gov/

 

201515310289

 
 
Case 18-12012-1SS Doc 982-2

Filed 06/10/20 Page 27 of 31

 

 

Secretary of State

LLC-12

 

Statement of Information
(Limited Liability Company)

 

 

Filing Fee — $20.00

Copy Fees — First page $1.00; each attachment page $0.50;
Certification Fee - $5.00 plus copy fees

IMPORTANT — Read instructions before completing this form.

 

 

TANG MEDIA PARTNERS LLC

17-A03292

FILED

In the office of the Secretary of State
of the State of California

JUN 27, 2017

This Space For Office Use Only

 

1. Limited Liability Company Name (Enter the exact name of the LLC. If you registered in California using an alternate name, see instructions.)

 

2. 12-Digit Secretary of State File Number
201515310289

 

3. State, Foreign Country or Place of Organization (only if formed outside of California)

NEVADA

 

4. Business Addresses

 

 

 

 

 

 

 

 

a. Street Address of Principal Office - Do not list a P.O. Box City (no abbreviations) State | Zip Code

1800 Century Park East, Suite 580 Los Angeles CA | 90067

b. Mailing Address of LLC, if different than item 4a City (no abbreviations) State | Zip Code |
1800 Century Park East, Suite 580 Los Angeles CA | 90067

c. Street Address of California Office, if Item 4a is not in California - Do not list a P.O. Box City (no abbreviations) State | Zip Code

1800 Century Park East, Suite 580 Los Angeles ca | 90067

 

If no managers have been appointed or elected, provide the name and address of each member. At least one name and address

5. Manager(s) or Member(s)

has additional managers/members, enter the name(s) and addresses on Form LLC-12A (see insiructions).

must be listed. If the manager/member is an individual, complete Items 5a and 5c (leave Item 5b blank). If the manager/member is
an entity, complete Items 5b and 5c (leave Item 5a blank). Note: The LLC cannot serve as its own manager or member. If the LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. First Name, if an individual - Do not complete Item 5b Middle Name Last Name Suffix
Donald Tang
b. Entity Name - Do not complete Item 5a
c. Address City (no abbreviations) State | Zip Code
1800 Century Park East, Suite 580 Los Angeles CA |90067
6. Service of Process (Must provide either Individual OR Corporation.)
INDIVIDUAL — Complete Items 6a and 6b only. Must include agent's full name and California street address.
a. California Agent's First Name (if agent is not a corporation) Middle Name Last Name Suffix
Josh Gutfreund
b. Street Address (if Bar is not a corporation) - Do not enter a P.O. Box City (no abbreviations) Slate | Zip Code
1800 Century Park East, Suite 580 Los Angeles ca | 90067
CORPORATION — Complete Item 6c only. Only include the name of the registered agent Corporation.
c. California Registered Corporate Agent's Name (if agent is a corporation) — Do not complete Item 6a or 6b
7. Type of Business
a. Describe the type of business or services of the Limited Liability Company
Media and entertainment investment
8. Chief Executive Officer, if elected or appointed
a. First Name Middle Name Last Name Suffix
b. Addrass City (no abbreviations) State | Zip Code

 

 

9. The Information contained herein, including any attachments, is true and correct.

06/27/2017 Matthew Lee

Controller

 

Date Type or Print Name of Person Completing the Form

Tille

Signature

Return Address (Optional) (For communication from the Secretary of State related to this document, or if purchasing a copy of the filed document enter the name of a
person or company and the mailing address. This information will become public when filed. SEE INSTRUCTIONS BEFORE COMPLETING.)

Name: [
Company:

Address:
City/State/Zip: L

LLC-12 (REV 01/2017)

1

Page 1 of 1

2017 Califomia Secretary of State
www.sos.ca.gov/business/be
Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 28 of 31

 

 

 

 

Secretary of State LLC-12NC 7
Statement of No Change 20-B53156
(Limited Liability Company) F | | EE D

 

= In the office of the Secretary of State

IMPORTANT — Read instructions before completing this form. This form may of the State of California

be used only if a complete Statement of Information has been filed previously
and there has been no change.

APR 03, 2020
Filing Fee — $20.00

Copy Fee — $1.00;
Certification Fee - $5.00 plus copy fee

 

This Space For Office Use Only

 

1. Limited Liability Company Name (Enter the exact name of the LLC as it is recorded with the California Secretary of State. Note:
If you registered in California using an alternate name, see instructions.)

TANG MEDIA PARTNERS LLC

 

2. 12-Digit Secretary of State File Number | 3. State, Foreign Country or Place of Organization (only if formed
outside of California)

201515310289 NEVADA

 

4. No Change Statement (Do not alter the No Change Statement. If there has been any change, please complete a Statement of
Information (Form LLC-12).)

There has been no change in any of the information contained in the
previous complete Statement of Information filed with the California
Secretary of State.

 

5. The information contained herein is true and correct.

04/03/2020 Valerie Bono Senior Counsel

Date Type or Print Name of Person Completing the Form Title Signature

 

Return Address (Optional) (For communication from the Secretary of State related to this document, or if purchasing a copy of the
filed document, enter the name of a person or company and the mailing address. This information will become public when filed.

(SEE INSTRUCTIONS BEFORE COMPLETING.)

Name: f ]
Company:

Address:

City/State/Zip: L J

2017 Califomia Secretary of State

LLC-12NC (REV 01/2017)
www.Sos.ca.gov/business/be
Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 29 of 31

CERTIFICATE OF SERVICE

STATE OF CALIFORNIA, COUNTY OF LOS ANGELES:

Iam over 18 years of age and not a party to this action. 1am a resident of or employed in the
county where the mailing took place. My business address is 15760 Ventura Boulevard, Suite 1600,
Encino, California 91436.

On June 10, 2020, I served the documents described as: DECLARATION OF JEFFREY A.
SLOTT IN SUPPORT OF CREDITOR NO. 72’S RESPONSE TO FOURTH OBJECTION OF
PLAN ADMINISTRATOR BASED ON ALLEGED INSUFFICIENT DOCUMENTATION on the
interested parties in this action listed on the attached Service List.

[|X] BY MAIL: I deposited the sealed envelope with the United States Postal Service with the
postage fully prepaid. I placed the envelope(s) for collection and mailing, following our ordinary
business practices. I am readily familiar with this business’s practice for collecting and processing
correspondence for mailing. On the same day that correspondence is placed for collection and mailing, it
is deposited in the ordinary course of business with the United States Postal Service in a sealed envelope
with postage fully prepaid.

| |] BY FACSIMILE: [transmitted by facsimile machine, to the fax number(s) indicated below, a
true and correct copy of the document(s) described above. The foregoing document was served by
facsimile and the transmission was confirmed in writing as completed and without error.

[ ] OVERNIGHT FEDERAL EXPRESS DELIVERY: [enclosed the document(s) in an envelope
provided by Federal Express and addressed it to the person(s) at the address(es) below. I placed the
envelope for collection and overnight delivery in a Federal Express drop box.

[X] (Federal) I declare that 1am employed in the office of a member of the bar of this court in whose
direction the service was made.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on June 10, 2020, at Encino, California. \ I U/
\y AYA /

\/
DINA J. PRADO!

 

/

 

PROOF OF SERVICE
Case 18-12012-LSS Doc 982-2 Filed 06/10/20

SERVICE LIST
Open Road Films, LLC
Attn: James Ellis
2049 Century Park East, 4" Floor
Los Angeles, CA 90067

Email: jellis@tangmp.com
Debtor

Klee, Tuchin, Bogdanoff & Stern LLP
Michael L. Tuchin, Esq.

Jonathan M. Weiss, Esq.

1999 Avenue of the Stars, 39" Floor
Los Angeles, CA 90067

Tel: 310-407-4000

Fax: 310-407-9090

Email: mtuchin@ktbslaw.com

jweiss@ktbslaw.com
Co-Counsel for Debtors

Young Conaway Stargatt & Taylor, LLP

Michael R. Nestor, Esq.

Robert F. Poppiti, Jr., Esq.

Rodney Square

1000 North King Street

Wilmington, DE 19801

Tel: 302-571-6600

Fax: 302-571-1253

Email: mnestor@ycst.com
oppiti@ycst.com

Co-Counsel for Debtors

Pachulski Stang Ziehl & Jones LLP
Robert J. Feinstein, Esq.

Scott L. Hazan, Esq.

Colin R. Robinson, Esq.

780 Third Avenue, 34" Floor

New York, NY 10017

Email: rfeinstein@pszjlaw.com
shazan@pszjlaw.com
crobinson@pszjlaw.com

Counsel for the Committee

-2-

Page 30 of 31

 

CERTIFICATE OF SERVICE
Case 18-12012-LSS Doc 982-2 Filed 06/10/20 Page 31 of 31

Paul Hastings LLP

Andrew Tenzer, Esq.

Susan Williams, Esq.

200 Park Avenue

New York, NY 10166

Email: andrewtenzer@paulhastings.com
susanwilliams@paulhastings.com
Counsel for the Agent

Ashby & Geddes, P.A.

Bill Bowden, Esq.

500 Delaware Avenue, 8"" Floor
Wilmington, DE 19801

Email: wbowden@ashbygeddes.com
Counsel for the Agent

None Listed.
Counsel for the Stalking Horse Purchaser (if any)

Bush Gottlieb, A Law Corporation
Joseph A. Kohanski, Esq.

David E. Ahdoot, Esq.

801 North Brand Boulevard, Suite 950
Glendale, CA 91203

Email: kohanski@bushgottlieb.com
dahdoot@bushgottlieb.com

Counsel for Certain Guilds

Office of the United States Trustee
for the District of Delaware

Linda Richenderfer, Esq.

844 King Street, Suite 2207
Wilmington, DE 19801

Email: lindarichenderfer@usdoj.gov

Donlin, Recano & Company

Re: Open Road Films, LLC, et al.
6201 15"" Avenue

Brooklyn, NY 11219

Tel: 212-481-1411

Claims Agent

-3-

 

CERTIFICATE OF SERVICE
